8 Md. App. 478 (1970)
261 A.2d 38
CLYDE B. DODSON
v.
STATE OF MARYLAND.
No. 240, September Term, 1969.
Court of Special Appeals of Maryland.
Decided January 23, 1970.
Before MURPHY, C.J., and ANDERSON, MORTON, ORTH, and THOMPSON, JJ.
*479 Victor L. Crawford for appellant.
Francis B. Burch, Attorney General, and William A. Linthicum, State's Attorney for Montgomery County, for appellee.
PER CURIAM:
Following his indictment in Montgomery County for housebreaking and related offenses, the appellant filed a motion for discovery and inspection under Maryland Rule 728 to require the State's Attorney to provide him with a list of any books, papers, documents, or tangible objects obtained from or belonging to him or obtained from others by seizure or by process. The State, in answer to appellant's motion, declined to provide such a list, but stated that defense counsel could inspect all such physical evidence by contacting designated police officers. The appellant excepted to the sufficiency of the State's answer, a hearing was held, and the court overruled appellant's exceptions. He then appealed to this court from that order. The State moved to dismiss the appeal on the ground that it was taken from a pretrial interlocutory order and, hence, was not immediately appealable, a position with which we agree for reasons set forth in detail in Raimondi v. State, 8 Md. App. 468 (1970).
Appeal dismissed; costs to be paid by appellant; the mandate of this court to issue forthwith.